FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May, 2011 Commission File Number: 001-34983 PROMOTORA DE INFORMACIONES, S.A. (Exact name of registrant as specified in its charter) PROMOTER OF INFORMATION, S.A. ( Translation of registrants name into English ) Gran Vía, 32 28013 Madrid, Spain (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form20-F þ Form40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by RegulationS-T Rule101(b)(1): Yes o No þ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by RegulationS-T Rule101(b)(7): Yes o No þ Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b) under the Securities Exchange Act of 1934: Yes o No þ If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b): N/A ANNUAL REPORT ON CORPORATE GOVERNANCE LISTED COMPANIES DATA IDENTIFYING ISSUER FINANCIAL YEAR 31.12.2010 TAX ID CODE: A-28297059 Corporate Name: PROMOTORA DE INFORMACIONES, S.A. 1 A OWNERSHIP STRUCTURE A.1. Complete the following table concerning the companys share capital: Date Last Modified Share Capital () Number of Shares Number of Voting Rights 30/11/2010 Indicate whether there are different classes of shares having different rights: YES Class Number of Shares Unit par value Unit number of voting rights Different Rights Class A 1 Ordinary Shares Class B 0 Convertible non-voting shares (See section G) A.2. Indicate the direct or indirect owners of significant holdings in your organization at the end of the financial year, excluding Board Members: Shareholders Name Number of Direct Voting Rights Number of Indirect Voting Rights (*) Total % of Voting Rights RUCANDIO, S.A. 0 PROMOTORA DE PUBLICACIONES, S.L. 0 ASGARD INVERSIONES, SLU 0 SABARA INVESTMENT, S.L. 0 BANK OF AMERICA CORPORATION 0 UBS AG 0 DEUTSCHE BANK AG 0 BERGGRUEN ACQUISITION HOLDINGS LTD 0 MARLIN EQUITIES II LLC 0 Indirect Shareholders Name Through: direct Shareholders Name Number of direct Voting Rights Total % of Voting Rights RUCANDIO, S.A. ASGARD INVERSIONES, SLU RUCANDIO, S.A. TIMON, S.A. RUCANDIO, S.A. PROMOTORA DE PUBLICACIONES, S.L. RUCANDIO, S.A. RUCANDIO INVERSIONES SICAV, S.A. RUCANDIO, S.A. SABARA INVESTMENT, S.L. 2 Indicate the most significant changes in shareholder structure during the financial year: Shareholders Name Date of Transaction Description of Transaction RUCANDIO, S.A. 30/11/2010 dropped from 40% of share capital BERGGRUEN ACQUISITION HOLDINGS LTD 30/11/2010 reached 3% of share capital MARLIN EQUITIES II LLC 30/11/2010 reached 3% of share capital DEUTSCHE BANK, A.G 09/12/2010 reached 3% of share capital UBS AG 03/12/2010 reached 5% of share capital BANK OF AMERICA CORPORATION 03/12/2010 reached 3% of share capital A.3. Complete the following tables concerning members of the Board of Directors who hold voting rights in the Company: Name or Corporate Name of Board Member Number of Direct Voting Rights Number of Indirect Voting Rights (*) Total % of Voting Rights IGNACIO POLANCO MORENO JUAN LUIS CEBRIÁN ECHARRI JUAN ARENA DE LA MORA 0 NICOLAS BERGGRUEN 0 MATÍAS CORTÉS DOMÍNGUEZ 75 0 MARTIN FRANKLIN 0 DIEGO HIDALGO SCHNUR 0 GREGORIO MARAÑÓN BERTRÁN DE LIS 75 ALAIN MINC 0 AGNES NOGUERA BOREL BORJA JESÚS PÉREZ ARAUNA MANUEL POLANCO MORENO EMMANUEL ROMAN 0 0 HARRY SLOAN 0 0 ERNESTO ZEDILLO PONCE DE LEON 0 0 3 (*Through): Name or Corporate Name of the indirect holder Name or Corporate Name of the direct holder Number of Direct Voting Rights Total % of Voting Rights MARTIN FRANKLIN MARLIN QUITIES II ILC NICOLAS BERGGRUEN BERGGRUEN ACQUISITION HOLDINGS LTD Total % of Voting Rights controlled by the Board of Directors Complete the following table concerning Members of the Board of Directors holding stock options in the Company: Directors Name Number of Direct Stock Options Number of Indirect Stock Options Number of Equivalent Shares Total % of Voting Rights IGNACIO POLANCO MORENO JUAN LUIS CEBRIÁN ECHARRI JUAN ARENA DE LA MORA 0 NICOLAS BERGGRUEN 0 MATIAS CORTES DOMINGUEZ 82 0 82 MARTIN FRANKLIN 0 DIEGO HIDALGO SCHNUR 0 GREGORIO MARAÑON Y BERTRAN DE LIS 82 AGNES NOGUERA BOREL MANUEL POLANCO MORENO BORJA PEREZ ARAUNA A.4. Indicate, if applicable, any family, commercial, contractual or corporate relationships existing between the owners of significant shareholdings that are known to the Company, unless they are irrelevant or derive from ordinary commercial transactions: Type of Relationship Corporate Brief Description : Promotora de Publicaciones, S.L. controls directly 100% of the share capital of Sabara Investment, S.L. Names of the Related Persons or Entities SABARA INVESTMENT, S.L 4 Type of Relationship Corporate Brief Description : Rucandio, S.A. controls directly 56.53% of the share capital of Timón, S.A. Names of the Related Persons or Entities TIMON, S.A. Type of Relationship Corporate Brief Description: Timón, S.A. controls directly 49.54% and Rucandio, S.A. controls directly 4.97% of the share capital of Promotora de Publicaciones, S.L. Consequently, Rucandio, S.A. controls direct and indirectly 54.51% of the share capital of Promotora de Publicaciones, S.L. Names of the Related Persons or Entities PROMOTORA DE PUBLICACIONES, S.L. Type of Relationship Corporate Brief Description : Timón, S.A. directly controls 100% of Asgard Inversiones, S.L.U. Names of the Related Persons or Entities ASGARD INVERSIONES, SLU A.5. Indicate, if applicable, any commercial, contractual or corporate relationships existing between significant shareholders and the Company and/or its Group, unless they are of little relevance or derive from ordinary commercial transactions: Type of Relationship Contractual Brief Description : Berggruen Acquisitions Holding LTD and Marlin Equities II, LLC ("Sponsors") entered into an agreement with PRISA, on March 5, 2010, named as Sponsor Support Agreement", by virtue of which the Sponsors "as warrantholders of Liberty Acquisitions Holdings" commits their selves to vote in favor of the amendment of the "Warrants Agreement", within the scope of the Business Combination Agreement (reference to which is made in section G of this report). This agreement expired as the Business Combination Agreement was consummated. Names of the Related Persons or Entities Berggruen Acquisitions Holding LTD Marlin Equities II, LLC A.6. Indicate whether relevant shareholders agreements have been disclosed to the company pursuant to Article 112 of the Securities Market Law. If applicable, describe briefly and list the shareholders bound by those agreements: YES % of share capital 5 Brief Description of the Agreement Shareholders´ Agreement in Rucandio, S.A. (See the note in section G) Parties to the Shareholders Agreement IGNACIO POLANCO MORENO ISABEL MORENO PUNCEL MARIA JESÚS POLANCO MORENO MARTA LOPEZ POLANCO ISABEL LOPEZ POLANCO MANUEL POLANCO MORENO JAIME LOPEZ POLANCO LUCIA LOPEZ POLANCO % of share capital Brief Description of the Agreement Shareholders´ Agreement in Promotora de Publicaciones, S.L. (See the note in section G) Parties to the Shareholders Agreement EVIEND SARL MANUEL VARELA UÑA MANUEL VARELA ENTRECANALES ISABEL VARELA ENTRECANALES MARTA VARELA ENTRECANALES Mª CRUZ VARELA ENTRECANALES ANDRÉS VARELA ENTRECANALES ANA VARELA ENTRECANALES CARMEN DEL MORAL RUIZ RUCANDIO, S.A. TIMÓN, S.A. LIBERTAS 7, S.A. INVERSIONES MENDOZA SOLANO, S.L. Indicate, if applicable, any concerted actions among company shareholders that are known to the Company: NO Expressly indicate any change or breach of those agreements or concerted actions during the financial year. NO A.7. Indicate whether any individual or corporate entity controls or may control the Company pursuant to Article 4 of the Securities Market Law: YES Name RUCANDIO, S.A. 6 Observations A.8. Complete the following tables concerning the Companys treasury stock: At years end: Number of Direct Shares Number of Indirect Shares (*) Total % of Share Capital 0 (*) Through: Total: 0 Indicate any significant variations during the financial year with respect to the provisions of Royal Decree 1362/2007: Gains/(losses) of sales of treasury stock during the financial year 0 A.9. Indicate the conditions and terms of any powers conferred upon the Board of Directors at the Shareholders Meeting to purchase or transfer treasury stock. The Shareholders Meeting held on November 27, 2010 passed the following resolution: The derivative acquisition of the Company's own shares is authorised, directly or through any of its subsidiary companies, by way of purchase and sale or any other "inter vivos" act for consideration, up to 31 December 2013, the ending date of the "2010-2013 Share/Stock Options Delivery Plan". The limits or requirements of these acquisitions will be as follows: · The par value of the shares acquired, added to those already held by the Company and its subsidiaries, may not exceed the allowable legal maximum. · The acquired shares must be free of any liens or encumbrances, must be fully paid up and not subject to performance of any kind of obligation. · A frozen reserve may be established within the liabilities on the company's balance sheet in an amount equivalent to the amount of the treasury shares reflected in assets. This reserve must be maintained until the shares have been disposed of or cancelled or there is been a legislative change so authorising. · The acquisition price may not be less than par value or more than 20 percent of the quoted value. The transactions for the acquisition of own shares will be accordance with the rules and practices of the securities markets. All of the foregoing will be understood to be without prejudice to application of the general scheme for derivative acquisitions contemplated in article 146 of the current Capital Companies Act. Express authorisation is granted for the shares acquired by the Company or its subsidiaries pursuant to this authorisation, and those owned by the Company at the date of holding this General Meeting, to be used, in whole or in part, to facilitate fulfilment of the "2010-2013 Share/Stock Options Delivery Plan". Also, it is resolved to revoke the unused part of the authorisation granted by the General Shareholders Meeting of 30 June 2010. 7 A.10. Indicate, if applicable, any legal restrictions or limitations in the company bylaws on voting rights, or any legal restrictions on the acquisition or transfer of share capital holdings: NO Maximum percent of voting rights that a shareholder may exercise pursuant to legal restrictions 0 Indicate any restrictions in the bylaws on the exercise of voting rights: NO Maximum percent of voting rights that a shareholder may exercise pursuant to restrictions in the bylaws 0 Indicate whether there are legal restrictions on the acquisition or transfer of shares: NO A.11 Indicate whether shareholders at the Annual Meeting have resolved to adopt any anti-takeover measures pursuant to Law 6/2007. NO If applicable, explain the measures passed and the terms in which restrictions would not apply: B COMPANY MANAGEMENT STRUCTURE B.1 Board of Directors B.1.1. Indicate the maximum and minimum number of directors provided for in the Bylaws: Maximum Number of Directors 17 Minimum Number of Directors 3 B.1.2. Complete the following table providing information concerning Board Members: Directors Name Representative Position on the Board Date of First Appointment Date of Last Appointment How Elected IGNACIO POLANCO MORENO CHAIRMAN 18 March 93 27 November 10 APPOINTED AT THE ANNUAL SHAREHOLDERS MEETING JUAN LUIS CEBRIÁN ECHARRI CHIEF EXECUTIVE OFFICER 15 Jun 83 27 November 10 APPOINTED AT THE ANNUAL SHAREHOLDERS MEETING JUAN ARENA DE LA MORA DIRECTOR 27 November 10 27 November 10 APPOINTED AT THE ANNUAL SHAREHOLDERS MEETING NICOLAS BERGGRUEN DIRECTOR 27 November 10 27 November 10 APPOINTED AT THE ANNUAL SHAREHOLDERS MEETING MATÍAS CORTÉS DOMÍNGUEZ DIRECTOR 25 Mar 77 27 November 10 APPOINTED AT THE ANNUAL SHAREHOLDERS MEETING MARTIN FRANKLIN DIRECTOR 27 November 10 27 November 10 APPOINTED AT THE ANNUAL SHAREHOLDERS MEETING DIEGO HIDALGO SCHNUR DIRECTOR 17 Jun 82 27 November 10 APPOINTED AT THE ANNUAL SHAREHOLDERS MEETING GREGORIO MARAÑÓN BERTRÁN DE LIS DIRECTOR 15 Jun 83 27 November 10 APPOINTED AT THE ANNUAL SHAREHOLDERS MEETING ALAIN MINC DIRECTOR 27 November 10 27 November 10 APPOINTED AT THE ANNUAL SHAREHOLDERS MEETING AGNES NOGUERA BOREL DIRECTOR 20 Apr 06 27 November 10 APPOINTED AT THE ANNUAL SHAREHOLDERS MEETING BORJA JESÚS PÉREZ ARAUNA DIRECTOR 18 May 00 27 November 10 APPOINTED AT THE ANNUAL SHAREHOLDERS MEETING MANUEL POLANCO MORENO DIRECTOR 19 Apr 01 27 November 10 APPOINTED AT THE ANNUAL SHAREHOLDERS MEETING EMMANUEL ROMAN DIRECTOR 27 November 10 27 November 10 APPOINTED AT THE ANNUAL SHAREHOLDERS MEETING HARRY SLOAN DIRECTOR 27 November 10 27 November 10 APPOINTED AT THE ANNUAL SHAREHOLDERS MEETING ERNESTO ZEDILLO PONCE DE LEON DIRECTOR 27 November 10 27 November 10 APPOINTED AT THE ANNUAL SHAREHOLDERS MEETING 8 Total Number of Board Members 15 Indicate any Members retiring from the Board of Directors during the financial year Board Member Board member status upon retirement Retirement Date ADOLFO VALERO CASCANTE EXTERNAL DIRECTOR REPRESENTING SIGNIFICANT SHAREHOLDINGS November 27, 2010 RAMÓN MENDOZA SOLANO EXTERNAL DIRECTOR REPRESENTING SIGNIFICANT SHAREHOLDINGS November 27, 2010 JOSÉ BUENAVENTURA TERCEIRO LOMBA INDEPENDENT November 27, 2010 EMILIANO MARTINEZ RODRIGUEZ EXECUTIVE November 27, 2010 ALFONSO LOPEZ CASAS EXECUTIVE November 27, 2010 FRANCISCO JAVIER DIEZ DE POLANCO EXTERNAL DIRECTOR REPRESENTING SIGNIFICANT SHAREHOLDINGS June 30, 2010 9 B.1.3 Complete the following tables concerning the Members of the Board and their functions: EXECUTIVE DIRECTORS Directors Name Committee Proposing His/Her Appointment Post or Functions MR. JUAN LUIS CEBRIÁN ECHARRI CORPORATE GOVERNANCE, APPOINTMENTS AND REMUNERATION COMMITTEE CEO Total Number of Executive Directors 1 % of the Board EXTERNAL DIRECTORS REPRESENTING SIGNIFICANT SHAREHOLDINGS Directors Name Committee that Proposed His/Her Appointment Name of Significant Shareholder Who He/She Represents or Who Proposed His/Her Appointment MR. IGNACIO POLANCO MORENO CORPORATE GOVERNANCE, APPOINTMENTS AND REMUNERATION COMMITTEE TIMÓN, S.A. MR. NICOLAS BERGGRUEN CORPORATE GOVERNANCE, APPOINTMENTS AND REMUNERATION COMMITTEE BERGGRUEN ACQUISITIONS HOLDINGS LTD MR. MARTIN FRANKLIN CORPORATE GOVERNANCE, APPOINTMENTS AND REMUNERATION COMMITTEE MARLIN EQUITIES II LLC MR. MANUEL POLANCO MORENO CORPORATE GOVERNANCE, APPOINTMENTS AND REMUNERATION COMMITTEE TIMÓN, S.A. MRS. AGNES NOGUERA BOREL CORPORATE GOVERNANCE, APPOINTMENTS AND REMUNERATION COMMITTEE PROMOTORA DE PUBLICACIONES, S.L. MR. BORJA JESÚS PÉREZ ARAUNA CORPORATE GOVERNANCE, APPOINTMENTS AND REMUNERATION COMMITTEE TIMÓN, S.A. MR. DIEGO HIDALGO SCHNUR CORPORATE GOVERNANCE, APPOINTMENTS AND REMUNERATION COMMITTEE PROMOTORA DE PUBLICACIONES, S.L. 10 Total number of external directors representing significant shareholdings 7 % of the Board INDEPENDENT EXTERNAL DIRECTORS Directors Name Profession MR. GREGORIO MARAÑÓN Y BERTRÁN DE LIS LAWYER MR. EMMANUEL ROMAN FINANCIAL. Co-CEO OF GLG Partners MR. HARRY SLOAN LAWYER. CHAIRMAN OF METRO GOLDWYN MAYER MR. ERNESTO ZEDILLO PONCE DE LEON ECONOMIST. EX PRESIDENT OF MEXICO MR. ALAIN MINC ENGINEER, POLITICAL AND ECONOMIC ADVISER. PROFESSOR MR. JUAN ARENA DE LA MORA ENGINEER AND FINANCIAL. EX PRESIDENT OF BANKINTER. EX PROFESSOR OF HARVARD BUSINESS SCHOOL. Total number of independent external directors 6 % of the Board OTHER EXTERNAL DIRECTORS Directors Name Committee that Proposed His/Her Appointment MR. MATIAS CORTES DOMINGUEZ CORPORATE GOVERNANCE, APPOINTMENTS AND REMUNERATION COMMITTEE Total number of other external directors 1 % of the Board Explain why they may not be considered significant shareholders or independent and their relationships with the company, its directors or shareholders: Director´s Name MR. MATIAS CORTES DOMINGUEZ Relationships with the company, directors or Shareholders Reasons Considering the professional relationship held by the Director with the Company during 2010, the Board of Directors decided to change his status. If applicable, indicate any changes that have occurred during the year in each directors status: Directors Name Date Previous status Current Status MR. IGNACIO POLANCO MORENO 27/11/2010 EXECUTIVE EXTERNAL DIRECTOR REPRESENTING SIGNIFICANT SHAREHOLDINGS MR. MANUEL POLANCO MORENO 27/11/2010 EXECUTIVE EXTERNAL DIRECTOR REPRESENTING SIGNIFICANT SHAREHOLDINGS MR. MATIAS CORTES DOMINGUEZ 31/12/2010 INDEPENDENT OTHER EXTERNAL DIRECTOR 11 B.1.4 Explain, if applicable, why directors representing significant shareholdings have been appointed at the request of shareholders whose stake is less than 5% of share capital: Name of Shareholder Justification Berggruen Acquisitions Holdings LTD As a consequence of the "Business Combination Agreement" or "Acuerdo de combinación de negocios" entered into between PRISA and Liberty Acquisitions Holdings Corp (LIBERTY) on March 5, 2010, which is described in section G of this report, Mr. Nicolas Berggruen has been appointed as director representing significant shareholdings. Marlin Equities II, ILC As a consequence of the "Business Combination Agreement" or "Acuerdo de combinación de negocios" entered into between PRISA and Liberty Acquisitions Holdings Corp (LIBERTY) on March 5, 2010, which is described in section G of this report, Mr. Martin Franklin has been appointed as director representing significant shareholdings. Indicate whether formal requests for representation on the board have been denied shareholders whose stake is equal or higher than others whose requests to appoint a director to represent a significant shareholding was granted. If so, explain why such requests were denied: NO B.1.5 Indicate whether any board member has left his post before the end of his mandate, whether he explained his reasons to the board and by what means, and if expressed in writing to the entire board, provide the reasons given: Director´s Name MR. ALFONSO LOPEZ CASAS Reasons Prior to the celebration of the Extraordinary Shareholders Meeting held on November 27, 2010, the Board of Directors in full presented its resignation, to facilitate the approval of the resolution regarding the number of directors and appointment of directors. Director´s Name MR EMILIANO MARTINEZ Reasons Prior to the celebration of the Extraordinary Shareholders Meeting held on November 27, 2010, the Board of Directors in full presented its resignation, to facilitate the approval of the resolution regarding the number of directors and appointment of directors. Director´s Name MR ADOLFO VALERO Reasons 12 Prior to the celebration of the Extraordinary Shareholders Meeting held on November 27, 2010, the Board of Directors in full presented its resignation, to facilitate the approval of the resolution regarding the number of directors and appointment of directors. Director´s Name MR BORJA PEREZ ARAUNA Reasons Prior to the celebration of the Extraordinary Shareholders Meeting held on November 27, 2010, the Board of Directors in full presented its resignation, to facilitate the approval of the resolution regarding the number of directors and appointment of directors. Director´s Name MR JOSE BUENAVENTURA TERCEIRO Reasons Prior to the celebration of the Extraordinary Shareholders Meeting held on November 27, 2010, the Board of Directors in full presented its resignation, to facilitate the approval of the resolution regarding the number of directors and appointment of directors. B.1.6. If applicable, indicate the powers delegated to members of the Board of Directors: Board Members Name Brief Description IGNACIO POLANCO MORENO HE HAS BEEN DELEGATED ALL POWERS OF THE BOARD OF DIRECTORS EXCEPT THOSE THAT CANNOT BE DELEGATED BY LAW JUAN LUIS CEBRIÁN ECHARRI HE HAS BEEN DELEGATED ALL POWERS OF THE BOARD OF DIRECTORS EXCEPT THOSE THAT CANNOT BE DELEGATED BY LAW B.1.7. If applicable, identify board members who hold posts as directors or officers in subsidiary companies within the listed companys group: Directors Name Name of the Group Company Position IGNACIO POLANCO MORENO DIARIO EL PAIS, S.L. CHAIRMAN JUAN LUIS CEBRIAN ECHARRI DIARIO EL PAIS, S.L. CHIEF EXECUTIVE OFFICER JUAN LUIS CEBRIAN ECHARRI GRUPO MEDIA CAPITAL, SGPS, S.A. DIRECTOR JUAN LUIS CEBRIAN ECHARRI PRISA DIVISION INTERNACIONAL, S.L. REPRESENTATIVE OF CHAIRMAN AND CHIEF EXECUTIVE OFFICER PRISA JUAN LUIS CEBRIAN ECHARRI PROMOTORA DE ACTIVIDADES AMERICA 2 CHAIRMAN JUAN LUIS CEBRIAN ECHARRI PROMOTORA DE ACTIVIDADES AMERICA 2010 MEXICO, S.A. DE CV. CHAIRMAN AND CHIEF EXECUTIVE OFFICER JUAN LUIS CEBRIAN ECHARRI PROMOTORA DE ACTIVIDADES AMERICA 2010, S.L. CHAIRMAN JUAN LUIS CEBRIAN ECHARRI EDICIONES EL PAIS REPRESENTATIVE OF THE SOLE DIRECTOR DIARIO EL PAIS, S.L. JUAN LUIS CEBRIAN ECHARRI PRISA TELEVISION, S.A.U DEPUTY CHAIRMAN JUAN LUIS CEBRIAN ECHARRI PRISA INC CHAIRMAN AND CHIEF EXECUTIVE OFFICER AGNES NOGUERA BOREL DIARIO EL PAÍS, S.L. DIRECTOR DIEGO HIDALGO SCHNUR DIARIO EL PAIS, S.L. DIRECTOR GREGORIO MARAÑÓN BERTRÁN DE LIS PRISA TELEVISION, S.A.U DIRECTOR MANUEL POLANCO MORENO PRISA TELEVISION, S.A.U CHAIRMAN MANUEL POLANCO MORENO CHIP AUDIOVISUAL, S.A. DIRECTOR MANUEL POLANCO MORENO DIARIO AS, S.L. CHAIRMAN MANUEL POLANCO MORENO DIARIO EL PAIS, S.L. DIRECTOR MANUEL POLANCO MORENO GRUPO MEDIA CAPITAL, SGPS, S.A. DIRECTOR MANUEL POLANCO MORENO INSTITUTO UNIVERSITARIO DE POSGRADO, S.A. DIRECTOR MANUEL POLANCO MORENO MCP MEDIA CAPITAL PRODUCOES, S.A CHAIRMAN MANUEL POLANCO MORENO MEDIA CAPITAL PRODUCOES INVESTIMENTOS SGPS, S.A. CHAIRMAN MANUEL POLANCO MORENO PLURAL ENTERTAINMENT CANARIAS, S.L.U JOINT AND SEVERAL DIRECTOR MANUEL POLANCO MORENO PLURAL ENTERTAINMENT ESPAÑA, S.L.U JOINT AND SEVERAL DIRECTOR MANUEL POLANCO MORENO PLURAL ENTERTAINMENT PORTUGAL, S.L.U CHAIRMAN MANUEL POLANCO MORENO PRISA DIVISION INTERNACIONAL, S.L. DIRECTOR MANUEL POLANCO MORENO PRISA DIGITAL, S.L. DIRECTOR MANUEL POLANCO MORENO PRODUCTORA CANARIA DE PROGRAMAS, S.A. DIRECTOR MANUEL POLANCO MORENO SOCIEDAD CANARIA DE TELEVISION REGIONAL, S.A. DIRECTOR MANUEL POLANCO MORENO DTS, DISTRIBUIDORA DE TELEVISIÓN DIGITAL, S.A.U. CHAIRMAN MANUEL POLANCO MORENO Plural Jempsa SL JOINT MANAGING DIRECTOR MANUEL POLANCO MORENO Tesela Producciones Cinematográficas, S.L. JOINT AND SEVERAL DIRECTOR MANUEL POLANCO MORENO TVI - TELEVISÃO INDEPENDENTE, SA CHAIRMAN MANUEL POLANCO MORENO VERTIX, SGPS, S.A. CHAIRMAN MANUEL POLANCO MORENO PRISA INC DIRECTOR 13 B.1.8. If applicable, indicate the directors of your company who are members of the boards of directors of other companies listed on official Spanish securities markets, other than companies in your own group, which have been reported to the company: 14 Directors Name Name of Listed Company Position IGNACIO POLANCO MORENO RUCANDIO INVERSIONES SICAV, S.A. CHAIRMAN IGNACIO POLANCO MORENO NOMIT GLOBAL SICAV, S.A. CHAIRMAN JUAN LUIS CEBRIAN ECHARRI SAPRI INVERSIONES 2000 SICAV, S.A CHAIRMAN JUAN ARENA DE LA MORA FERROVIAL, S.A. DIRECTOR JUAN ARENA DE LA MORA ALMIRALL, S.A. DIRECTOR JUAN ARENA DE LA MORA DINAMIA CAPITAL PRIVADO, S.A. DIRECTOR JUAN ARENA DE LA MORA SOL MELIÁ, S.A. DIRECTOR AGNES NOGUERA BOREL LIBERTAS 7, S.A. CHIEF EXECUTIVE OFFICER ALAIN MINC CRITERIA CAIXACORP, S.A. DIRECTOR BORJA JESUS PEREZ ARAUNA VALSEL INVERSIONES SICAV, S.A. DIRECTOR BORJA JESUS PEREZ ARAUNA CARAUNA INVERSIONES SICAV, S.A. CHAIRMAN GREGORIO MARAÑÓN Y BERTRÁN DE LIS VISCOFAN, S.A. DIRECTOR MATIAS CORTES DOMINGUEZ SACYR VALLEHERMOSO DIRECTOR B.1.9 Indicate, and if applicable explain, whether the company has established rules regarding the number of boards on which its directors may sit: NO B.1.10 In accordance with Recommendation 8 of the Unified Code, indicate the general company policies and strategies that must be approved by the board in full: Investment and financing policy YES Definition of group company structure YES Corporate governance policy YES Corporate social responsibility policy YES Strategic or business plan, as well as management goals and annual budgets YES Remuneration policy and assessment of performance of senior management YES Risk management and control policy, as well as periodic monitoring of internal information and control systems YES Dividends policy, and treasury stock policy, particularly with regard to limitations thereon YES 15 B.1.11. Complete the following tables concerning the aggregate remuneration of directors paid during the financial year: a) In the Company that is the subject of this report: Payments Euros 000 Fixed Salaries Variable Salaries Allowances Remuneration Stipulated in the Bylaws Stock Options and/or Options in Other Financial Instruments 68 Others Total: Other Benefits Euros 000 Advances 0 Loans 0 Pension Funds and Plans: Contributions 0 Pension Funds and Plans: Obligations Assumed 0 Life Insurance Premiums 22 Guarantees assumed by the Company in the benefit of Directors 0 b) To Company Board Members for serving on the boards of directors and/or exercising management functions in the Groups subsidiary companies: Payments Euros 000 Fixed Salaries Variable Salaries Allowances Remuneration Stipulated in the Bylaws Stock Options and/or Options in Other Financial Instruments 6 Others 7 Total: Other Benefits Euros 000 Advances 0 Loans 0 Pension Funds and Plans: Contributions 0 Pension Funds and Plans: Obligations Assumed 0 Life Insurance Premiums 7 Guarantees assumed by the Company to benefit the Directors 0 c) Total Remuneration for Each Category of Director: Category By Company By Group Executive Directors External Directors Representing Significant Shareholdings Independent External Directors 87 Other External Directors 0 0 Total 16 d) In relation to Profits Attributed to the Parent Company: Total Directors Remunerations (in Euros 000) Total Directors Remunerations/Profits Attributed to the Parent Company (in %) B.1.12. Identify members of senior management who are not executive directors and indicate the total remunerations paid in their favor during the financial year: Name Position KAMAL BHERWANI Chief Digital Officer ANDRES CARDÓ SORIA Director of Corporate Development and Marketing MIGUEL ANGEL CAYUELA SEBASTIAN CHIEF EXECUTIVE OFFICER OF GRUPO SANTILLANA IGNACIO SANTILLANA DEL BARRIO GENERAL MANAGER PEDRO GARCÍA GUILLÉN CHIEF EXECUTIVE OFFICER OF PRISA TELEVISION AUGUSTO DELKADER TEIG PRESIDENT OF PRISA RADIO JAVIER PONS TUBIO CHIEF EXECUTIVE OFFICER OF PRISA RADIO MATILDE CASADO MORENO CHIEF FINANCIAL OFFICER JESUS CEBERIO GALARDI GENERAL PRESS DIRECTOR AND GENERAL DIRECTOR OF EL PAIS VIRGINIA FERNANDEZ IRIBARNEGARAY INTERNAL AUDIT DIRECTOR FERNANDO MARTINEZ ALBACETE GENERAL SECRETARY IÑIGO DAGO ELORZA SECRETARY OF THE BOARD OF DIRECTORS AND CHIEF LEGAL ADVISOR OSCAR GOMEZ BARBERO Chief Organization, Technology and Logistics Officer BARBARA MANRIQUE DE LARA COMMUNICATION MANAGER Total Senior Management Salaries (in Euros 000) B.1.13. Indicate in general terms if there are any guarantee or golden parachute clauses benefiting senior managers (including executive directors) of the Company and its Group in the event of dismissal or changes in control. Indicate whether such contracts must be reported and/or approved by the governing bodies of the Company or Group: Number of Beneficiaries 10 Board of Directors Shareholders Meeting Body authorizing these clauses YES NO Are the participants at the Shareholders Meeting informed of these clauses? YES B.1.14. Indicate the process for determining the remuneration of members of the Board of Directors and any relevant clauses in the bylaws. 17 In accordance with the provisions of Article 19 of the Company Bylaws, Directors compensation shall consist of an annual amount provided for in the terms set forth by the board of directors, within limits established by shareholders at the annual shareholders meeting. The remuneration of individual directors may differ depending on the offices they hold and their service on board committees, and shall be compatible with per diem expenses paid for attendance at meetings. When approving the annual accounts at the annual shareholders meeting, shareholders may amend the limit set on directors remuneration and, if not amended, the current limit shall automatically be revised at the beginning of the fiscal year, based on any variation in the total national Consumer Price Index. The board shall determine the exact amount of per diem expenses and individual compensation to be paid to each director, within the limit set at the annual shareholders meeting. Without prejudice to the remuneration set forth above, directors compensation may also include stock or stock options, or amounts pegged to share value. Such compensation shall require the approval of shareholders at the annual meeting, indicating the number of shares to be awarded, the exercise price for stock options, the value of shares taken as a reference, and the duration of this compensation system. Likewise, the company may subscribe a civil liability insurance policy for its directors. According to the provisions of Article 28 of the Company Bylaws, the Chairmans remuneration and, if applicable, the remuneration of the Deputy Chairmen and Chief Executive Officer shall be determined by the Board of Directors, without prejudice to any amounts that may be due them pursuant to Article 19 of the Company Bylaws. Likewise and as set forth in Article 25 of the Company Bylaws, the remuneration for directors provided for in the bylaws is compatible with and independent of any salaries, payments, indemnification, pensions or compensation of any nature established either generally or individually for members of the Board of Directors who hold a paid post or position of responsibility (whether under a contract of employment or otherwise) in the Company or the companies within its Group, i.e., those defined as such within the scope of Article 42 of the Commercial Code. Indicate whether the full board has reserved the right to approve the following decisions: At the proposal of the chief executive officer of the company, the appointment and possible termination of senior managers, as well as their compensation clauses. NO Remuneration of directors as well as in the case of executive directors, additional remuneration for those duties and other conditions provided for in their contracts. YES B.1.15 Indicate whether the board of directors approves a detailed remuneration policy and specify the matters on which it issues an opinion: YES Amount of fixed remuneration with a breakdown, if applicable, of per diem allowances for serving on the board and board committees, and an estimate of the resulting fixed annual remuneration YES Variable remuneration YES Main features of benefits system, with an estimate of its annual cost or equivalent NO Conditions that must be respected in the contracts of executive directors who perform senior management duties YES B.1.16. Indicate whether the board submits to a non-binding vote at the shareholders meeting and as a separate item on the agenda, a report on the remuneration policy of directors. If so, explain aspects of the report describing the remuneration policy approved by the board for the following years, the most significant changes in that policy vis-à-vis the policy applied this year, and a summary of how this years policy was applied. Describe the role played by the Remuneration Committee and, if external advice was sought, the names of the external consultants who provided such advice: 18 YES Issues Addressed in the Remuneration Policy Report The report on remuneration policy included in the Management Report addresses the following issues: 1.-Remuneration policy for the board of directors (Article 19); 2.- Remuneration policy with respect to the management team in 2011: Fixed salary; Variable short-term remuneration; Remuneration in kind plan; Delivery of shares and stock option plan; 3.- Other aspects of management remuneration: Guarantee clauses; 4.-Summary of the application of the remuneration policy in 2010 and the most significant changes in remuneration policy for 2011 vs. the policy applied in 2010. The latter includes: · Summary of the application of the remuneration policy in 2010 Management Team Forecast Fixed Remuneration 2010 Management Team Actual Fixed Remuneration 2010 Executive Directors 2,610,362  2,183,518  Senior Managers 4,265,141  4,438,696  6,875,504  Management Team 2010 Reference Bonuses Management Team Actual 2010 Bonuses Executive Directors 2,141,048  1,873,342  Senior Managers 2,120,285  1,926,862  4,261,333  3,800,204  · The most significant changes in remuneration policy for 2011 vs. the policy applied in 2010: Remuneration for the Board 990,000  2,000,000  Per diem allowances 1,579,000  462,000  2,569,000  2,462,000  Management Team 2010 Actual Fixed Remuneration Management Team 2011 Fixed Remuneration Executive Director and senior mana gers 6,622,214  6,066,386  Management Team Actual 2010 Bonuses Management Team 2011 reference Bonuses Executive Director and senior managers 3,800,204  3,386,186  Other aspects of the remuneration policy are similar to last years, taking into account, in relation to the Delivery of shares and stock option plan, the observations in paragraph 2 of this section. The difference between real compensation paid in 2010 and compensation forecasted for 2011 reflects the new composition of the Board of Directors that, until November 27, 2010, was composed by 5 executive directors and, since then only one of its members (the CEO and Chairman of the Executive Committee) is an executive director. 19 Role of the Remuneration Committee The committee prepared the remuneration policy and proposed the corresponding resolutions to the board of directors in all cases in which this is required under the Bylaws and Board of Directors Regulation. Was outside advice sought? YES Name of external consultants Spencer Stuart B.1.17. If applicable, identify the members of the Board of Directors who are likewise members of the boards of directors, managers or employees of companies that have significant shareholdings in the listed company and/or in companies within its group: Directors Name Significant Shareholders Corporate Name Position IGNACIO POLANCO MORENO RUCANDIO, S.A. CHAIRMAN IGNACIO POLANCO MORENO PROMOTORA DE PUBLICACIONES, S.L. CHAIRMAN IGNACIO POLANCO MORENO ASGARD INVERSIONES, SLU JOINT AND SEVERAL DIRECTOR IGNACIO POLANCO MORENO TIMÓN, S.A. CHAIRMAN JUAN LUIS CEBRIÁN ECHARRI PROMOTORA DE PUBLICACIONES, S.L. DIRECTOR JUAN LUIS CEBRIÁN ECHARRI TIMÓN, S.A. DIRECTOR NICOLAS BERGGRUEN BERGGRUEN ACQUISITION HOLDINGS LTD CHAIRMAN MARTIN FRANKLIN MARLIN EQUITIES II LLC DIRECTOR AGNES NOGUERA BOREL PROMOTORA DE PUBLICACIONES, S.L. DIRECTOR (REPRESENTATIVE OF LIBERTAS 7, S.A.) BORJA PÉREZ ARAUNA ASGARD INVERSIONES, SLU JOINT AND SEVERAL DIRECTOR BORJA PÉREZ ARAUNA TIMÓN, S.A. DEPUTY CHAIRMAN DIEGO HIDALGO SCHNUR PROMOTORA DE PUBLICACIONES, S.L. DIRECTOR MANUEL POLANCO MORENO RUCANDIO, S.A. DIRECTOR MANUEL POLANCO MORENO PROMOTORA DE PUBLICACIONES, S.L DIRECTOR MANUEL POLANCO MORENO TIMÓN, S.A. DEPUTY CHAIRMAN If applicable, indicate the relevant relationships (other than those listed in the previous table) existing between members of the Board of Directors and significant shareholders and/or companies in the group: Directors Name Significant Shareholders Name Description of the Relationship IGNACIO POLANCO MORENO RUCANDIO, S.A. THE DIRECTOR OWNS 13.55% OUTRIGHT AND IS THE NAKED OWNER OF 11.45% OF THE SHARE CAPITAL OF RUCANDIO, S.A. JUAN LUIS CEBRIÁN ECHARRI PROMOTORA DE PUBLICACIONES, S.L. THE DIRECTOR HAS DIRECT (0.02% OWNED OUTRIGHT AND 0.01% IN NAKED OWNERSHIP) AND 0.25% INDIRECT HOLDINGS IN THE SHARE CAPITAL OF PROMOTORA DE PUBLICACIONES, S.L. NICOLAS BERGGRUEN BERGGRUEN ACQUISITION HOLDINGS LTD THE DIRECTOR HAS INDIRECT HOLDINGS (99%) IN THE SHARE CAPITAL OF BERGGRUEN ACQUISITION HOLDINGS LTD MARTIN FRANKLIN MARLIN EQUITIES II LLC THE DIRECTOR HAS DIRECT HOLDINGS (60.75%) IN THE SHARE CAPITAL OF MARLIN EQUITIES II LLC AGNES NOGUERA BOREL PROMOTORA DE PUBLICACIONES, S.L. THE DIRECTOR IS THE CHIEF EXECUTIVE OFFICER OF LIBERTAS 7, S.A., A COMPANY BOUND BY THE SHAREHOLDERS AGREEMENT IN PROMOTORA DE PUBLICACIONES, S.L. DESCRIBED IN PARAGRAPH A.6. LIBERTAS 7, S.A. HAS DIRECT HOLDINGS (10.75%) IN THE SHARE CAPITAL OF PROMOTORA DE PUBLICACIONES, S.L. BORJA JESÚS PÉREZ ARAUNA PROMOTORA DE PUBLICACIONES, S.L. THE DIRECTOR HAS DIRECT HOLDINGS (0.0049%) IN THE SHARE CAPITAL OF PROMOTORA DE PUBLICACIONES, S.L. BORJA JESÚS PÉREZ ARAUNA TIMÓN, S.A. THE DIRECTOR HAS AN EMPLOYMENT RELATIONSHIP WITH TIMÓN, S.A. DIEGO HIDALGO SCHNUR PROMOTORA DE PUBLICACIONES, S.L. THE DIRECTOR HAS INDIRECT HOLDINGS (11.5632%) IN THE SHARE CAPITAL OF PROMOTORA DE PUBLICACIONES, S.L. DIEGO HIDALGO SCHNUR PROMOTORA DE PUBLICACIONES, S.L. THE DIRECTOR CONTROLS EVIEND SARL, A COMPANY BOUND BY THE SHAREHOLDERS AGREEMENT IN PROMOTORA DE PUBLICACIONES, S.L. DESCRIBED IN SECTION A.6. GREGORIO MARAÑÓN Y BERTRÁN DE LIS PROMOTORA DE PUBLICACIONES, S.L. THE DIRECTOR HAS INDIRECT HOLDINGS (0.44%) IN THE SHARE CAPITAL OF PROMOTORA DE PUBLICACIONES, S.L. MANUEL POLANCO MORENO RUCANDIO, S.A. THE DIRECTOR OWNS 13.55% OUTRIGHT AND IS THE NAKED OWNER OF 11.45% OF THE SHARE CAPITAL OF RUCANDIO, S.A. MATÍAS CORTÉS DOMINGUEZ PROMOTORA DE PUBLICACIONES, S.L. THE DIRECTOR HAS DIRECT HOLDINGS (0.06%) IN THE SHARE CAPITAL OF PROMOTORA DE PUBLICACIONES, S.L. 20 B.1.18. Indicate if the Board Regulation has been amended during the year. YES Description of Amendments T he regulation of the Board of Directors of Promotora de Informaciones, SA has been amended by resolution of the Board held on November 25, 2010, with the previous favourable report of the Corporate Governance, Nominations and Remunerations Committee. The modifications to this Regulation come from the desire of the Board of progress in the construction and improvement of corporate governance through the following specific measures: a) To review general requirements for Directors in line with the Corporate Governance. b) Advancing in the definition of external Directors, both representing significant shareholder and independent. c) Reinforce the character and the presence of independent directors on the Board of Directors and the Audit Committee. d) Specify the definition and solution to the existence of structural conflicts of interest that may be permanent in some member of the Board of Directors. e) Adapt to changes in statutory regulation for the second point on the agenda of the general meeting held on November 27, 2010. f) Adapt the Regulation to the Royal Decree 1/2010, dated 2 July, approving the text of the Corporation Law and the Law 12/2010 of 30 June, amending, among others, the Law 24/1988 of 28 July, the Securities Market.
